      Case 1:19-cv-00284-GLS-CFH Document 40 Filed 04/02/20 Page 1 of 15



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________________________________________

JANE DOE,

                       Plaintiff,

         -against-                                    Civil Action No: 1:19-CV-284 GLS/CFH

UNION COLLEGE and THE BOARD OF
TRUSTEES OF UNION COLLEGE,
MELISSA A. KELLEY, Individually and as an
agent for Union College, TRISH WILLIAMS,
Individually and as an agent for Union College,
DARCY CZAJKA, Individually and as an agent
for Union College, and ALPHA CHAPTER of
THETA DELTA CHI INTERNATIONAL
FRATERNITY at UNION COLLEGE,

                  Defendants.
______________________________________________________________________________

   STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER

       Plaintiff, Jane Doe (“Plaintiff”), and Defendants, Union College and The Board of Trustees

of Union College, Melissa A. Kelley, Individually and as an agent for Union College, Trish

Williams, Individually and as an agent for Union College, Darcy Czajka, Individually and as an

agent for Union College (collectively “Union” and together with Plaintiff, the “Parties”),

acknowledge that discovery in this case may involve confidential information, including mental

health records, internal disciplinary records, as well as records related to former and current Union

students who are not parties to this litigation (“Non-Party Students”), some of which qualifies as

protected education records as defined in the Family Educational Rights and Privacy Act of 1974,

20 U.S.C. § 1232g (“FERPA”). This Protective Order governs the disclosure and use of such

information during the course of this Litigation.
      Case 1:19-cv-00284-GLS-CFH Document 40 Filed 04/02/20 Page 2 of 15



          A.    Definitions

                1.     The term “Document” shall have the meaning provided in Rule 34 of the

Federal Rules of Civil Procedure and any applicable local rule, and encompasses any and all

writings of any kind, including, without limitation, letters, memoranda, notes, transcripts,

computer tapes, discs, printouts, cartridges, recordings, e-mail messages and attachments, text

messages, and all similar materials, whether electrically, mechanically, or manually readable.

                2.     The term “Discovery Materials” means all products of discovery and all

information derived therefrom, including, but not limited to, all originals and copies of Documents,

objects, or things, deposition transcripts, responses to written discovery, information, or other

written, recorded or graphic matter produced by a Party to this litigation or third party who has

signed onto this Protective Order (the “Producing Party”) in the course of this Litigation.

                3.     The term “Confidential” means: (1) information that relates to Non-Party

Students of Union that may be protected by the Family Educational Records and Privacy Act, 20

U.S.C. § 1232 (“FERPA”); and/or (2) any other information that may properly be designated

confidential pursuant to Fed. R. Civ. P. 26, and applicable case law.

                4.     The term “Confidential Discovery Materials” means all Documents or

Discovery Materials produced or discovered in this Litigation that are designated Confidential

based on the criteria above.

                5.     The term “Litigation” shall mean the above-styled case including its appeal,

if any.

          B.    Scope of Order

                1.     This Protective Order applies to all Discovery Materials.

                2.     The Parties will abide by this Protective Order until such time as it is entered

by the Court.


                                                 -2-
      Case 1:19-cv-00284-GLS-CFH Document 40 Filed 04/02/20 Page 3 of 15



               3.      This Protective Order shall be understood to encompass not only those

items or things which are expressly designated as Confidential, but also all copies, excerpts, and

summaries thereof, as well as those portions of testimony and oral communications containing

Confidential Discovery Materials or information derived therefrom.

               4.      The terms of this Protective Order shall in no way affect the right of any

Party: (a) to withhold information on appropriate grounds such as, for example, attorney/client

privilege or work product; (b) to withhold information consistent with the requirements with state

and federal law; (c) to make other valid objections to production of materials; or (d) to make any

use of its own Discovery Materials that it produces in the course of discovery.

               5.      Producing or receiving Confidential Discovery Materials, or otherwise

complying with the terms of this Protective Order, shall not: (a) prejudice the rights of a Party to

apply to the Court for further protective orders; (b) prevent the Parties from seeking a modification

of this Protective Order from the Court; or (c) prevent the Parties from agreeing in writing to alter

or waive the provisions or protections provided for herein with respect to any particular

information or material.

       C.      Procedures for Documents Containing Information Identifying Non-Party
               Students

               1. In responding to discovery requests in this case or producing information in

support of its defenses, Union may produce responsive non-redacted Non-Party Student Education

Records that are otherwise protected by the Family Educational Rights and Privacy Act

(“Education Records”), including personally identifiable information, consistent with the

procedures set forth in this Order. This Order does not require Union to produce non-redacted

Education Records unless it is responsive to a judicial order or lawfully issued subpoena (34 C.F.R.

§ 99.31(a)(9)(i)). This Order in no way precludes Union from raising any appropriate objections



                                                -3-
      Case 1:19-cv-00284-GLS-CFH Document 40 Filed 04/02/20 Page 4 of 15



to any discovery requests or from making motions seeking orders of protection from any such

requests, including based on student privacy, nor does Union waive any objection to the production

or subsequent admissibility of such records. Any such records will be treated as Confidential

pursuant to the terms of this Order.

               2. Subject to the terms of any Protective Order, to the extent that any Education

Records of or involving Non-Party Students produced by Union are submitted to this Court,

personally identifiable information shall be redacted from the document, including any

information that could reasonably lead to the identity of the student. Plaintiff’s education records,

however, need not be redacted except to remove her name or to comply with Fed. R. Civ. P. 5.2.

With respect to any information shared with Plaintiff in discovery pursuant to this Order, Plaintiff

and her counsel shall not use the documents or any information contained in the documents for

any purposes other than this Litigation and shall not disclose such documents or information to

anyone unless specifically authorized under section G herein, by order of Court, including any

Protective Order, or the agreement of the Parties.

       D.      Use of Discovery Materials

               All materials produced in connection with this litigation that are designated as

Confidential, shall be used by the Receiving Party for the purposes of this Litigation only including

its appeal, if any, and for no other purpose.

       E.      Designation of Confidential Information

               1.      Counsel for the Producing Party may designate Documents as Confidential

by placing the notation “Confidential” or “Confidential – Subject to Protective Order” on every

page of each Document so designated or, in the case of Confidential information disclosed in a

non-paper medium (e.g., electronically stored information produced in native format, video tape,

audio tape, computer disks, etc.) (“Computerized Materials”), the notation “Confidential” or


                                                -4-
      Case 1:19-cv-00284-GLS-CFH Document 40 Filed 04/02/20 Page 5 of 15



“Confidential – Subject to Protective Order” shall be affixed to the outside of the medium or its

container. The stamp shall be affixed in such a manner as not to obliterate or obscure any written

material. If a Party is unable to affix a stamp of confidentiality directly on a Document, the Party

may designate the material as Confidential by way of a cover letter preceding the production of

the Document in question. Confidential Discovery Materials so designated shall be treated as such

by all non-producing Parties to this action (collectively the “Receiving Parties”) unless the Court

shall rule otherwise.

               2.       The designation by any Producing Party of any document as Confidential

shall constitute a representation that such Document has been reviewed by an attorney for the

designating Party and that there is a good faith belief that such designation is valid.

               3.       In the event that a Producing Party elects to produce Documents for

inspection, and the Receiving Party elects to inspect them before designating any such Documents

for copying, all such Documents shall be treated as Confidential Discovery Materials during the

pendency of any inspection period. Upon selection of specific Documents for copying and

production, the Producing Party may affix the appropriate confidentiality designation. Any

information learned, transcribed, or noted by the Receiving Party from Documents inspected but

not designated for copying shall be maintained as Confidential Discovery Material if that

document inspected is designated as “confidential” even if it is not copied.

               4.       Whenever any Party to whom Computerized Material designated as

Confidential is produced reduces such material to hard copy form, such Party shall mark such hard

copy form with the appropriate confidentiality designation on every page of each document.

               5.       With consent by the Parties to the Litigation, any non-party who is

producing Discovery Materials in the Litigation may agree to and obtain the benefits of the terms




                                                 -5-
      Case 1:19-cv-00284-GLS-CFH Document 40 Filed 04/02/20 Page 6 of 15



and protections of this Order by designating as Confidential the Discovery Materials that the non-

party is producing, as set forth in Paragraph E(1). Any third party so designating materials,

however, submits to the jurisdiction of this Court for any discovery issues that may arise.

       F.      Non-Disclosure of Confidential Discovery Materials

               Except with the prior written consent of the Party or other person originally

producing Confidential Discovery Materials, or as hereinafter provided under this Order, no

Confidential Discovery Materials, or any portion thereof, may be disclosed to any person except

as set forth in section G below. However, nothing in this Order shall limit any Party’s ability to

use or disclose any Confidential Information produced, generated, or authored by that Party.

       G.      Permissible Disclosures of Confidential Discovery Materials

               1.     Notwithstanding section F, Confidential Discovery Materials may be

disclosed to and used only by:

                      a. The named Parties and counsel of record for the Parties in this Litigation

and to his/her partners, associates, paralegals, secretaries, law clerks, legal assistants, and

employees to the extent considered reasonably necessary to render professional services in the

Litigation;

                      b. inside counsel of the Parties and their paralegals and staff, to the extent

reasonably necessary to render professional services in the Litigation;

                      c. court officials involved in this Litigation (including court reporters,

persons operating video recording equipment at depositions, and any special master appointed by

the Court, or any mediator agreed upon by the Parties);

                      d. any person designated by the Court in the interest of justice, upon such

terms as the Court may deem proper;




                                                -6-
      Case 1:19-cv-00284-GLS-CFH Document 40 Filed 04/02/20 Page 7 of 15



                       e. outside consultants or outside experts consulted or retained for the

purpose of assisting counsel in this Litigation;

                       f. employees of third party contractors involved solely in one or more

aspects of organizing, filing, coding, converting, storing, or retrieving data or designating

programs for handling data connected with this action, including the performance of such duties

in relation to a computerized litigation support system;

                       g. any employee of a Party or former employee of a Party, but only to the

extent considered necessary for the preparation and trial of this action;

                       h.   any insurance carrier whose insurance agreement may be liable to

satisfy all or party of a possible judgment in the action; and

                       i. any other person consented to by the Producing Party.

               2.      Before any person identified in subparagraphs (d) through (i) is given access

to Confidential Discovery Materials, that person shall be furnished with a copy of this Protective

Order and shall sign a Confidentiality Agreement in the form attached hereto as Exhibit A

(“Agreement”). The originals of such Agreements shall be maintained by counsel of the Receiving

Party until the final resolution of this litigation. Such Agreement shall not be subject to discovery

except upon agreement of the parties or further order of the Court after application upon notice

and good cause shown.

       H.      Confidential Information Offered as Evidence at Trial

               Confidential Discovery Materials and the information therein may be offered in

evidence at trial or any court hearing, provided that the proponent of the evidence gives at least

forty-eight hours’ notice to counsel for the party or other person that designated the discovery

materials or information as Confidential. Any party may move the Court for an order that the

evidence be received in camera or under other conditions to prevent unnecessary disclosure. The


                                                   -7-
      Case 1:19-cv-00284-GLS-CFH Document 40 Filed 04/02/20 Page 8 of 15



Court will then determine whether the proffered evidence should continue to be treated as

Confidential and, if so, what protection, if any, may be afforded to such discovery materials or

information at trial.

        I.      Confidential Information in Depositions

                1. Counsel for any Party may show Confidential Discovery Materials to a

deponent during deposition.      While a deponent is being examined about any Confidential

Discovery Materials or the confidential information contained therein, persons to whom disclosure

is not authorized under this Protective Order shall be excluded from being present. The witness

shall not be permitted to take any documents from the deposition.

                2.      Parties may, within thirty (30) days after receiving a deposition, designate

pages of the transcript (and exhibits thereto) as Confidential. Confidential information within the

deposition transcript may be designated by identifying the testimony by page and line number or

underlining the portions of the pages that contain said information and marking such pages

“Confidential” or “Confidential – Subject to Protective Order.” Until expiration of such thirty (30)

day period, the entire transcript, including exhibits, will be treated as Confidential under this

Protective Order. If no Party or deponent timely designates confidential information in a transcript

as Confidential, then none of the transcript or its exhibits will be treated as Confidential. If a

timely designation is made, the Confidential portions and exhibits shall be kept under seal separate

from the portions and exhibits not so marked, and all copies of the Confidential portions and

exhibits shall be treated as Confidential pursuant to the terms of this Order.

        J.      Inadvertent Failure to Designate

                1.      Confidential Information – Inadvertent failure to designate materials

produced as Confidential may be corrected at any time by written notice, which designation shall

operate prospectively pursuant to the terms of this Protective Order. Such inadvertent failure shall


                                                 -8-
      Case 1:19-cv-00284-GLS-CFH Document 40 Filed 04/02/20 Page 9 of 15



not constitute a waiver of any party’s rights under this Protective Order. The information shall be

treated by the Receiving Party as Confidential Discovery Materials from the time the Receiving

Party is notified in writing of the change in the designation.

               2.      Privileged Information – Inadvertent production of Documents shall not, in

and of itself, waive any privilege that would otherwise attach to the Documents produced. For any

such claim of inadvertent production, the Parties agree to follow the procedures identified in Rule

26(b)(5)(B) of the Federal Rules of Civil Procedure as well as the following:

                       a. Upon discovery of the inadvertent production, the Producing Party shall

promptly give all counsel of record notice of the claimed inadvertent production. The notice shall

identify the Document or portions of the Document that were inadvertently produced, the date of

production, and all reason(s) for the privilege claimed, as well as the reason that the materials were

produced. If the Producing Party claims that only a portion of the Document was inadvertently

produced, the Party shall provide along with the notice of inadvertent production a new copy of

the Document with the allegedly privileged portions redacted.


                       b. A Receiving Party is under a good-faith obligation to notify the

Producing Party upon identification of a Document which appears on its face or in light of facts

known to the Receiving Party to be potentially privileged. Such notification shall not waive the

Receiving Party’s ability to subsequently challenge any assertion of privilege with respect to the

identified Document. Subsequent to notification by the Receiving Party, the Producing Party shall

provide notice to the Receiving Party within ten (10) days of notification if the Producing Party

believes the Document to be privileged and inadvertently produced.


                       c. Upon receiving notice of inadvertent production, the Receiving Party

must promptly sequester the specified information and any copies it has and may not use or


                                                 -9-
     Case 1:19-cv-00284-GLS-CFH Document 40 Filed 04/02/20 Page 10 of 15



disclose the information until the claim is resolved.          If the Receiving Party disclosed the

information prior to notification from the Producing Party, it must take reasonable steps to prevent

further use of such information until the claim is resolved.


                       d. In the absence of an agreement of the Parties on the claim of inadvertent

production and privilege, the Producing Party shall promptly move for a ruling concerning the

inadvertency of the production and the validity of the privilege claim. Upon resolution of an

inadvertent production claim in favor of the Producing Party, the Receiving Party will make good-

faith efforts to locate and to return to the Producing Party or to destroy the originally produced

non-redacted Documents and all copies. Nothing herein shall be construed to prevent a Receiving

Party from moving the Court for a resolution on the validity of the privilege claim.


       K.      Challenge to Confidential Designation/Redaction

               1.      Should counsel for any of the Receiving Parties object to the designation by

the Producing Party of any particular material as Confidential, such counsel at any time may notify

counsel for the Producing Party in writing that he or she objects to the designation, specifying with

particularity the material he or she believes has been classified improperly and the basis for his or

her contention that said Document should not be designated as Confidential. Upon receipt by the

Producing Party of such written objection, counsel for the Producing Party shall then have a

reasonable time to advise the Receiving Party of the specific reasons for its claim of confidentiality,

and whether or not it will change the designation. Counsel shall negotiate in good faith to resolve

the dispute as to the designation.

               2.      If counsel are unable to agree upon the handling of the disputed material,

either Party may apply by motion to the Court for appropriate rulings from the Court. In the event

of such application, the designating party shall have the burden of proof on such motion to establish


                                                 -10-
        Case 1:19-cv-00284-GLS-CFH Document 40 Filed 04/02/20 Page 11 of 15



the propriety of its designation. During the pendency of any such objection, dispute, or motion,

the material in question shall be handled as Confidential.

         L.    Filing Documents With the Court

               1.      Except upon agreement of the Producing Party, Documents containing or

referring to the Confidential Discovery Material shall not be filed with the clerk of Court.

Documents requiring the Court’s review shall be submitted to chambers in camera in a sealed

envelope bearing the caption of the case, case number, the title of the motion or response to which

the submitted Confidential Discovery Material pertains, and the name and telephone number of

counsel submitting the documents. The filing party shall maintain the original documents intact

for any further review. A redacted copy of all documents, redacting all Confidential Discovery

Material or references to Confidential Discovery Material and references to any Non-Party

Student, shall be filed with the clerk of court for the record. If a Party feels the need to file the

document with the Court in un-redacted format for purposes of creating a record, the Party shall

first obtain an order from the court permitting the filing, and seeking to file the document under

seal.

               2.      If a Party obtains leave of the Court to submit Confidential Documents

under seal, in every submission or filing with the Court, every Document (including motions,

memoranda, deposition transcripts, or other items) containing Confidential information shall be

filed with the Clerk under seal in an envelope or container, in accordance with Local Rule 5.3

where applicable, and on the face of which shall be stamped the following:

                                        CONFIDENTIAL
               This envelope contains documents which are filed under seal in this
               case by [name of party] and, by Order of this Court, dated
               ____________, shall not be opened nor the contents displayed or
               revealed except as provided in that Order or by further order of the
               Court.


                                                -11-
      Case 1:19-cv-00284-GLS-CFH Document 40 Filed 04/02/20 Page 12 of 15




               3.      Said Confidential Documents shall be kept under seal until further order of

the Court; however, Confidential Documents filed under seal shall be available to the Court, to

counsel of record, and to all other persons entitled to receive the Confidential information

contained therein under the terms of this Order.

       M.      Non-Termination at Conclusion of Litigation

               1.      Within sixty (60) calendar days after final judgment in this Litigation,

including the exhaustion of all appeals, or within sixty (60) calendar days after dismissal pursuant

to a settlement agreement, each Party or other person subject to the terms of this Protective Order

shall destroy or return to the Producing Party all materials and documents containing Confidential

information, and certify to the Producing Party such destruction or return.

               2.      Nothing in this Protective Order shall prevent counsel for the Receiving

Party from retaining attorney work product such as any summaries or other documents or writings

prepared by or for said counsel that contain or refer to Confidential information, provided that such

summaries or other documents or writings are thereafter maintained under the conditions of

confidentiality set forth in this Protective Order. The provisions of this Protective Order shall not

terminate upon the conclusion of this Litigation, and the Court will retain jurisdiction to enforce

it.

               3.      Neither the final resolution or termination of this Litigation nor the

termination of employment of any person who has access to any Confidential Discovery Materials

shall relieve such person from the obligation of maintaining the confidentiality of such

information.




                                                -12-
     Case 1:19-cv-00284-GLS-CFH Document 40 Filed 04/02/20 Page 13 of 15



       N.      Remedies

               1.         All remedies available to any Party injured by a violation of this Protective

Order are fully reserved.

               2. Any Party may petition the Court for good cause shown, in the event such

party desires relief from a term or condition of this Protective Order.

AGREED TO BY:

NESENOFF & MILTENBERG, LLP                               BARCLAY DAMON LLP

By: /s/ Gabrielle Vinci                                  By: /s/ Michael J. Murphy
Andrew T. Miltenberg, Esq.                               Michael J. Murphy, Esq.
Stuart Bernstein, Esq.                                   80 State Street
Gabrielle M. Vinci, Esq.                                 Albany, New York 12207
363 Seventh Avenue
New York, New York 10001

Attorneys for Plaintiff                                  Attorneys for Defendants



         4/2/2020
Dated: ________________                                  It is so ORDERED:


                                                         ____________________________________
                                                         CHRISTIAN F. HUMMEL
                                                         U.S. MAGISTRATE JUDGE




                                                  -13-
     Case 1:19-cv-00284-GLS-CFH Document 40 Filed 04/02/20 Page 14 of 15


                                            Exhibit A

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________________________________________

JANE DOE,

                        Plaintiff,

         -against-                                   Civil Action No: 1:19-CV- 284 GLS/CFH

UNION COLLEGE and THE BOARD OF
TRUSTEES OF UNION COLLEGE,
MELISSA A. KELLEY, Individually and as an
agent for Union College, TRISH WILLIAMS,
Individually and as an agent for Union College,
DARCY CZAJKA, Individually and as an agent
for Union College, and ALPHA CHAPTER of
THETA DELTA CHI INTERNATIONAL
FRATERNITY at UNION COLLEGE,

                  Defendants.
______________________________________________________________________________

                     CONFIDENTIALITY AGREEMENT FOR EXPERT,
                     CONSULTANT, OR EMPLOYEES OF ANY PARTY

I hereby affirm that:

                Confidential Discovery Materials as defined in the Stipulated Confidentiality
Agreement and Protective Order entered in the above-captioned action (hereinafter “Protective
Order”), is being provided to me pursuant to the terms and restrictions of the Protective Order.

               I have been given a copy of and have read the Protective Order.

              I am familiar with the terms of the Protective Order and I agree to comply with
and to be bound by such terms.

               I submit to the jurisdiction of this Court for enforcement of the Protective Order.

                I agree not to use any Confidential Discovery Materials disclosed to me pursuant
to the Protective Order except for purposes of the above-captioned Litigation and not to disclose
any such information to persons other than those specifically authorized by said Protective
Order, without the express written consent of the Party who designated such information as
Confidential or by order of this Court. I also agree to notify any stenographic, clerical or
technical personnel who are required to assist me of the terms of this Protective Order and of its
binding effect on them and me.
     Case 1:19-cv-00284-GLS-CFH Document 40 Filed 04/02/20 Page 15 of 15


                I understand that I am to retain all Confidential Discovery Materials in a secure
manner, and that all such documents and materials are to remain in my personal custody until the
completion of my assigned duties in this matter, whereupon all such documents and materials,
including all copies thereof, and any writings prepared by me containing any Confidential
Discovery Materials are to be returned to counsel who provided me with such documents and
materials.

Dated: _____________                        By: ________________________________
                                            Title:
